Title: To Thomas Jefferson from John Harris, 18 March 1808
From: Harris, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Georgia Chatham Cty 
                        on or before 18 Mch 1808
                     
                  
                  Plese be so Kind as to use your Exertions and Authorety to Have the Within Message printed in the Different Gazetts of the Unighted States allso throughout the World And oblige the most High Who Ruleth in the Kingdom of Men and Giveth it to Whomsoever He Will Whose Store House is Full. 
                  your Humble Servent
                  
                     Jno. Harris 
                     
                  
                Enclosure
                                    
                     
                        
                        
                     
                     Though the Ways of God are equal ever since the beginning—yet Men worketh their ways unequal by willfully disobeying the commands of God which is termed the forbidden fruit.—God at the beginning knew his own Children would War against him or else he would have created an infinite number of pure spirits at first.—But knowing that he has to do the best he can and therefore create them continually that they may all feel, see, here, and know of his goodness.—Ten Thousand times, Ten Thousand years ago God saw all that he had made or would unmake and behold it was all very good—before that time the Tree of Knowledge of good and evil grew in Heaven—God is love and knowledge—Men and Angels is love and Knowledge also, Being a part of him—they are pure—the Angels partook wilfully of the forbidden fruit Viz. raised Wars against God and made themselves Devils—God could not help it and banished them from his presence—Men are made pure and lovely yet they eat this fruit knowing it is evil and against their nature which is God against the law of their mind which is Christ—Adam eat this fruit by the insinuation of the Devil—yet is own free will—Men now a days eat the fruit without temptation and Sin against their pure nature which is God
                     Some men praying complain of their Sinfull nature which is the life of God ever pure as some Speak it ignorantly—the Devil may be some to blame That saying has prevailed much among Men These late days and is the worst part of the fruit that ever was eaten as it contains lieing and murder
                     
                     God who is our nature cannot Sin the Tree of Knowledge of good and evil will be through Eternity (Viz) Pure Beings may reign with Christ or they may turn themselves to Devils By feasting on the forbidden fruit—Christ partook not of this fruit when he was on Earth yet was conceived by the same power that we are and born as pure as we are and though he eat not of the forbidden fruit yet he was slain  by hands of Sinfull Men—This some men say was the will of God because he saw it would be so—but we fear God The lie in that he called it a Sinfull thing himself—Christ Came in the flesh in this inferiour world which is termed to suffer for our disobedience and die as men die—Naturally was the meaning of God because he never thirsted for mans blood in an unnatural way—it is the forbidden fruit with him being a part of himself—therefore he eateth it not—Christ blessed the pure in heart, Saint john says the life of God is a true light that lighteth every Man that Cometh into the world—Solomon spake of Mans pure nature—yea and all the Prophets.—Nations war with each other greadily against the Commandments of God and Says it is the will of God to destroy Man which are too numerous—thus they make him A Sinfull Old Fool in committing an error in his works and then shedding Mans blood—part of his own life which fruit is forbidden—and God Cannot eat it because he will not—but men take More liberties themselves and wilfully raise War with the Kingdom of Heaven—which is themselves and eat the fruit greadily against their own lives Saying that God is the author of it—because he has created us with knowledge enough to know good from evil—every person that looks at their Own mind in their sober hours will find it reasonable and righteous in Judgement even the image of God.—the Kingdom of Heaven being within us—God himself being our Nature and will continue so except we feast on this fruit which he forbids.—Thus we see we are Christians and not devils by nature—We must not judge ourselves if we cannot judge righteous judgement—for God Cannot be tempted tho’ we do it when we call him sinfull who is our nature.—But the Devil seems to be upon the breadth of the earth compassing the Camps of the Saints and the beloved Cities also but these things will have an End for be it known to all People Nations and Languages that I was in a Trance and caryed up to Heaven and Saw the Lord with a Sword in his hand and the Angels Standing around him and the Lord spake unto me and bid me return and tell all people that he would come quickly and his reward would be with him so if we love peace God himself will be with us and be our god and wipe all tears from our eyes—but if War he bearest not the sword in vain So let us live in the pleasures of life and grow fat— But if eat this forbidden fruit God cannot help it neither is God to blame for our misconduct So let us live as he made us and do well.—but if we Say we are Sinners we Cannot love ourselves nor our Neighbours neither can we love God who is the author of good nature only and if we make ourselves ill natured God Cannot help it.—
                     I remain Yours
                     
                        John Harris 
                        
                     
                  
                  
               